DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Amended claims 47, 51, 58-63, 67-73 and new claim 74 are pending in the present application.
Claims 51 and 61 were withdrawn previously from further consideration because they are directed to a non-elected species.
Accordingly, amended claims 47, 58-60, 62-63 and 67-74 are examined on the merits herein.

Priority
This application is a CON of Application No. 14/206,319 filed on 03/12/2014, now abandoned, which claims priority benefit of 18 provisional applications listed in the Bibliography sheet of the present application.
However, upon careful examination of the specifications of Application Nos. 15/344,487, 14/206,319 and those of the 18 provisional applications, it is determined that 03/12/2014 since none of the provisional applications has any written support for SEQ ID NO: 1469.

Response to Amendment
1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn in light of Applicant’s cancellation of claim 56.
2.	The rejection under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2014/0179770) was withdrawn in light of Applicant’s claim amendments, particularly the new limitation ‘wherein the sgBackbone is encoded by a sequence selected from a group consisting of SEQ ID Nos: 1469, 1470, 1471 and 1474” in currently amended independent claim 47.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the sgBackbone sequence comprises a modification”.  However, independent claim 47 from which claim 74 is dependent upon already recites “an sgBackbone consisting of…wherein the sgBackbone is encoded by a sequence selected from a group consisting of SEQ ID Nos: 1469, 1470, 1471 and 1474”.  Due to the usage of both terms “comprising” and “consisting of” for an sgBackbone, it is confusing and unclear the metes and bounds of the claim.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because dependent claim 67 recites the limitation “wherein the 3’ tracrRNA sequence comprises one or more hairpins”, however independent claim 47 from which claim 67 is dependent upon already recites “an sgBackbone consisting of….wherein the sgBackbone is encoded by a sequence selected from the group consisting of SEQ ID Nos. 1469, 1470, 1471 and 1474” and each of the recited SEQ ID Nos. encodes a 3’ tracrRNA having 2 hairpins.  Thus, the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Similarly, claims 68-69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because dependent claims 68-69 recite the limitation “wherein the 3’ tracrRNA sequence is modified” and “wherein the modified 3’ tracrRNA sequence comprises a nucleotide change selected from the group consisting of a deletion, an insertion, a substitution, a variant, a mutation, and a chimera”, respectively; however independent claim 47 from which claims 68-69 are dependent upon already recites “an sgBackbone consisting of….wherein the sgBackbone is encoded by a sequence selected from the group consisting of SEQ ID Nos. 1469, 1470, 1471 and 1474”.  Any modification such as a deletion, an insertion or a substitution in a 3’ tracrRNA sequence will not maintain an sgBackbone encoded by any of SEQ ID Nos. 1469, 1470, 1471 and 1474.  Thus, the scope of dependent claims 68-69 is outside the scope of currently amended independent claim 47.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 74 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject This is because dependent claim 74 recites the limitation “wherein the sgBackbone sequence comprises a modification selected from a base modification”, however independent claim 47 from which claim 74 is dependent upon already recites “an sgBackbone consisting of….wherein the sgBackbone is encoded by a sequence selected from the group consisting of SEQ ID Nos. 1469, 1470, 1471 and 1474”.  Due to a broader term “comprises” recited in the dependent claim 74 relative to the term “consisting of” recited in independent claim 47, the scope of dependent claim 74 is outside the scope of independent claim 47.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 68-69 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ran et al (WO 2015/089473 with an effective filing date of 12/12/2013).
The instant claims are directed to an engineered Type II CRISPR single guide RNA of claim 47, wherein the 3’ tracrRNA sequence is modified such as further comprising at least an insertion.  Accordingly, the engineered Type II CRISPR single guide RNA in 
  Ran et al already disclosed a CRISPR-Cas9 system comprising an engineered guide RNA and Cas9 protein (e.g., S. pyogenes Cas9, S. thermophiles Cas9, S. pneumonia Cas9) for altering expression of target gene sequences in eukaryotic cells, including engineered new guide architectures for an optimized CRISPR-Cas9 system, a vector system comprising one or more vectors encoding the components of the CRISPR-Cas9 system, as well as a kit comprising the same CRISPR-Cas9 components along with one or more reaction or storage buffers (see at least Abstract; Summary of the Invention; paragraphs [00146], [00169], [00188]-[00196], [00406]-[00407]; particularly Samples r4 and r5 having respective SEQ ID NOs. 63 and 64 in Fig. 3A).  The exemplary sgRNAs with preferred architectures include those with SEQ ID NOs. 63 (74-nucleotide sequence) and 64 (71-nucleotide sequence) which display 100% querry match to SEQ ID NOs. 1469 (active 71-nucleotide SGR-v84) and 1470 (active 68-nucleotide SGR-v85), respectively, of the present application (see attached sequence searches). Each of SEQ ID Nos. 63-64 differs respectively from SEQ ID Nos. 1469-1470 by the presence of 3 extra UUU at the 3’ end of 3’ tracrRNA sequence, which is in effect an insertion/modification in the 3’ tracrRNA sequence of SEQ ID Nos. 1469-1470.
Accordingly, the teachings of Ran et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 47, 58-60, 62-63, 67 and 70-73 are rejected under 35 U.S.C. 103 as being unpatentable over Ran et al (WO 2015/089473 with an effective filing date of 12/12/2013).
  Ran et al already disclosed a CRISPR-Cas9 system comprising an engineered guide RNA and Cas9 protein (e.g., S. pyogenes Cas9, S. thermophiles Cas9, S. pneumonia Cas9) for altering expression of target gene sequences in eukaryotic cells, including engineered new guide architectures for an optimized CRISPR-Cas9 system, a vector system comprising one or more vectors encoding the components of the CRISPR-Cas9 system, as well as a kit comprising the same CRISPR-Cas9 components along with one or more reaction or storage buffers (see at least Abstract; Summary of the Invention; paragraphs [00146], [00169], [00188]-[00196], [00406]-[00407]; particularly Samples r4 and r5 having respective SEQ ID NOs. 63 and 64 in Fig. 3A).  The exemplary sgRNAs with preferred architectures include those with SEQ ID NOs. 63 (74-nucleotide sequence) and 64 (71-nucleotide sequence) which display 100% querry match to SEQ ID NOs. 1469 (active 71-nucleotide SGR-v84) and 1470 (active 68-nucleotide SGR-v85), respectively, of the present application (see attached sequence searches). Each of SEQ ID Nos. 63-64 differs respectively from SEQ ID Nos. 1469-1470 by the presence of 3 extra UUU at the 3’ end of 3’ tracrRNA sequence.  Ran et al also stated “In any of the sgRNAs described herein , and this may apply to any of the present aspects, the tracr sequence may be 50 or more nucleotides in length, 55 or more nucleotides in length…This numbering does not, of course, include the guide sequence as it relates to the tracr sequence” In some embodiments, the tracr sequence has one or more hairpins and is 30 or more nucleotides in length, more preferably 40 or more nucleotides in length, or more preferably 50 or more nucleotides in length” (paragraph [00112]).
Ran et al did not disclose explicitly the sgBackbone consisting of SEQ ID NO: 1469 (71-nucleotide sequence) or SEQ ID NO: 1470 (68-nucleotide sequence).
However, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application (03/12/2014) to modify the teachings of Ran et al by also modifying sgRNAs with SEQ ID Nos. 63-64 (each with a tracr sequence of 57 nucleotides in length) by truncating each at the 3’ end of 3’ tracrRNA sequence 3 UUU since Ran et al already taught explicitly the tracr sequence may be 50 or more nucleotides in length with a reasonable expectation of success.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Ran et al (WO 2015/089473) as applied to claims 47, 58-60, 62-63, 67 and 70-73 above, and further in view of Hoerr et al (US 2010/0047261).
The teachings of Ran et al were presented above.  However, Ran et al did not teach explicitly that an engineered Type II CRISPR single guide RNA capable of forming a complex with a Type II CRISPR Cas9 protein comprising a sgBackbone sequence comprising a base modification.
to the improvement in the stabilization of secondary structures and optionally to the resulting “more rigid” structure of the RNA and the increased “base stacking”….Further causes of increased expression are optionally also the lower rate of degradation of the mRNA sequences by RNAses in vitro and in vivo” (paragraph [0050].
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to further modify the teachings of Ran et al by also incorporating base-modified nucleotides into the modified sgBackbone, in light of the teachings of Hoerr et al as presented above.
An ordinary skilled artisan would have been further motivated to carry out the above modification because Hoerr et al already taught that base-modified RNA has at least improved stabilization of secondary structures and a lower rate of degradation by RNAses in vitro and in vivo.  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Ran et al and Hoerr et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             


BCB12781 standard; RNA; 74 BP.
Human EMX1 gene targeted modified SgRNA sequence, SEQ ID 63.
WO2015089473-A1.



  Query Match             100.0%;  Score 71;  DB 51;  Length 74;
  Best Local Similarity   74.6%;  
  Matches   53;  Conservative   18;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTTTAGAGGAAACAAGTTAAAATAAGGCTAGTCCGTTATCAACTTGAAAAAGTGGCACC 60
              |::::||||||||||||::||||:|||||:||:|||::|:||||::|||||||:||||||
Db          1 GUUUUAGAGGAAACAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGAAAAAGUGGCACC 60

Qy         61 GAGTCGGTGCT 71
              |||:|||:||:
Db         61 GAGUCGGUGCU 71






BCB12782 standard; RNA; 71 BP.
Human EMX1 gene targeted modified SgRNA sequence, SEQ ID 64.
WO2015089473-A1.



  Query Match             100.0%;  Score 68;  DB 51;  Length 71;
  Best Local Similarity   73.5%;  
  Matches   50;  Conservative   18;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTTTTAGAGACAAGTTAAAATAAGGCTAGTCCGTTATCAACTTGAAAAAGTGGCACCGAG 60
              |::::|||||||||::||||:|||||:||:|||::|:||||::|||||||:|||||||||
Db          1 GUUUUAGAGACAAGUUAAAAUAAGGCUAGUCCGUUAUCAACUUGAAAAAGUGGCACCGAG 60

Qy         61 TCGGTGCT 68
              :|||:||:
Db         61 UCGGUGCU 68